DETAILED ACTION
This office action is in response to amendment filed on 2/11/2021.
Claims 1 – 4, 8 – 11 and 15 – 18 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 – 9, 11, 12, 14 – 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al (USPAT 9417917, hereinafter Barber), in view of Bhangria et al (USPAT 10684801, hereinafter Bhangria).

As per claim 1, Barber discloses: An apparatus comprising a processor having programmed instructions that: 
(Barber col 34, lines 34 – 64: “The deletion policy definition may comprise a plurality of rules in the depicted embodiment, each of which may be enforced on corresponding sets of objects. In the illustrated example, a rule with an identifier "xxxx" applies to objects whose identifiers begin with the string "prefix1/abc", while a second rule with an identifier "yyyy" applies to objects whose identifiers begin with the string "prefix1/klm". The prefixes may be specified relative to a bucket (e.g., bucketname.servicename.webserver.com) in some embodiments, and the rule may apply to all the objects whose keys match the specified prefix”; col 42, line 64 – col 43, line 4: “during a given execution iteration such as iteration K+1, the deletion task dispatcher may simply be configured to identify the job objects in some set of logical containers (e.g., those jobs stored in containers with the prefix "/scheduled-deletes/region-RV")”)
assign an expiry duration to the bucket; (Barber col 9, lines 8 – 11: “the names of the logical containers (such as buckets) may include strings or encodings of the expiration times or dates of the objects included in the jobs stored in the logical container, or the times at which the corresponding iteration of candidate discovery operations was conducted”.)
and after the expiry duration, delete the bucket identifier. (Barber col 15, line 21 – col 16, line 2: “the job generator 170 may identify objects 133 to be deleted in accordance with various deletion criteria 188. One or more deletion job objects 140 with respective deletion candidate lists 150 may then be generated… The deletion job objects may be stored within the storage service 102, e.g., in logical components such as buckets whose names are determined in accordance with a priority-based naming policy in some implementations. The naming policy (according to which a container name or a job name may include, for example, a string indicative of an object expiration date or time) may be used by the deletion task dispatcher 170 to determine which set of jobs to examine in the storage service during a given deletion task execution iteration… During a given deletion execution iteration, the task dispatcher may be configured to identify deletion job objects for which deletion operations are to be initiated… the task dispatcher 170 may schedule corresponding tasks to delete location metadata entries (e.g., keymap entries at one or more metadata nodes 110)”.)
Barber did not disclose:
wherein the bucket is backed by a volatile store;
store, in the bucket, an object used to compute an output of a map reduce job;
store, in a second bucket backed by a persistent store, a second object including the output of the map reduce job;
However, Bhangria teaches:
wherein the bucket is backed by a volatile store; store, in the bucket, an object used to compute an output of a map reduce job; store, in a second bucket backed by a persistent store, a second object including the output of the map reduce job; (Bhangria col 10, lines 26 – 41: “After generating formatted datasets and/or formatted dataset partitions from the raw/new bulk data stored in the raw/new bulk data store 104, the data transformation module 140 may store the formatted datasets and/or formatted dataset partitions to an intermediate data store 138… In some embodiments, the intermediate data store 138, may be implemented using an object-based storage system. For example, data objects stored in a first bucket of an object-based storage system may be data-objects associated with new/raw data store 104 and generated formatted datasets generated from these data objects may be stored as objects in another bucket of the object-based storage system associated with intermediate data store 138”; col 10, lines 18 – 25: map reduce service or a Hadoop based service.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Bhangria into that of Barber in order to have the bucket to be backed by volatile store, and to store an object used to compute an output of a map reduce job in the bucket, and to store a second object including the output of the map reduce job in a second bucket backed by a persistent store. Barber teaches deleting objects, and one of ordinary skill in the art can easily recognize that the objects can be for any type of distributed jobs, such as for map reduce job as taught by Bhangria, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Barber and Bhangria further teach:
The apparatus of claim 1, the processor having further programmed instructions that, and after the expiry duration, cause the volatile store to delete the object. (Barber col 15, line 21 – col 16, line 2: “the job generator 170 may identify objects 133 to be deleted in accordance with various deletion criteria 188. One or more deletion job objects 140 with respective deletion candidate lists 150 may then be generated… The deletion job objects may be stored within the storage service 102, e.g., in logical components such as buckets whose names are determined in accordance with a priority-based naming policy in some implementations. The naming policy (according to which a container name or a job name may include, for example, a string indicative of an object expiration date or time) may be used by the deletion task dispatcher 170 to determine which set of jobs to examine in the storage service during a given deletion task execution iteration… During a given deletion execution iteration, the task dispatcher may be configured to identify deletion job objects for which deletion operations are to be initiated… the task dispatcher 170 may schedule corresponding tasks to delete location metadata entries (e.g., keymap entries at one or more metadata nodes 110)”.)

As per claim 4, Barber and Bhangria further teach:
1, wherein the object is an input object of the map reduce job. (Bhangria col 10, lines 26 – 41: “After generating formatted datasets and/or formatted dataset partitions from the raw/new bulk data stored in the raw/new bulk data store 104, the data transformation module 140 may store the formatted datasets and/or formatted dataset partitions to an intermediate data store 138… In some embodiments, the intermediate data store 138, may be implemented using an object-based storage system. For example, data objects stored in a first bucket of an object-based storage system may be data-objects associated with new/raw data store 104 and generated formatted datasets generated from these data objects may be stored as objects in another bucket of the object-based storage system associated with intermediate data store 138”; col 10, lines 18 – 25: map reduce service or a Hadoop based service.)

As per claim 5, Barber and Bhangria further teach:
The apparatus of claim 1, the processor having further programmed instructions that: add the bucket identifier to a data structure; and after the expiry duration, delete the bucket identifier from the data structure. (Barber col 15, line 52 – col 16, line 2: “For the deletion job objects found valid, the task dispatcher 170 may schedule corresponding tasks to delete location metadata entries (e.g., keymap entries at one or more metadata nodes 110), as shown in element 214. The tasks may be scheduled, for example, by placing task objects in a queue, and activating or assigning resources such as worker threads to initiate the metadata deletions in some embodiments. Storage space of the storage objects may be released at data nodes 120 asynchronously with respect to the metadata deletions in the depicted embodiment (element 218). The asynchronous storage release operations may be initiated by other components (i.e., other than the worker threads responsible for metadata deletion) of the storage service 102 in some embodiments--e.g., in one embodiment, whenever a given keymap entry is deleted, corresponding tasks to release storage space (and/or perform other modifications such as consolidating freed storage) indicated by the locators in the keymap entry may be queued for later implementation”.)

As per claim 8, it is the non-transitory computer readable storage medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 9, it is the non-transitory computer readable storage medium variant of claim 2 and is therefore rejected under the same rationale.
As per claim 11, it is the non-transitory computer readable storage medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 12, it is the non-transitory computer readable storage medium variant of claim 5 and is therefore rejected under the same rationale.
As per claim 15, it is the method variant of claim 1 and is therefore rejected under the same rationale.

As per claim 18, it is the method variant of claim 4 and is therefore rejected under the same rationale.
As per claim 19, it is the method variant of claim 5 and is therefore rejected under the same rationale.
Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber and Bhangria, further in view of Wu et al (US 20170308621, hereinafter Wu).


As per claim 3, Barber did not disclose:
The apparatus of claim 2, the processor having further programmed instructions that: retrieve the bucket identifier; hash a concatenation of the bucket identifier and an object identifier corresponding to the object to generate a key; and look up the object using the key.
However, Wu teaches:
The apparatus of claim 2, the processor having further programmed instructions that: retrieve the bucket identifier; hash a concatenation of the bucket identifier and an identifier corresponding to the object to generate a key; and look up the object using the key. (Wu [0049])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Wu into that of Barber and Bhangria in order to retrieve the bucket ID; hash a concatenation of the bucket ID and an object ID corresponding to the object to generate a key; and look up the object using the key. Barber teaches the objects in the bucket are identified by their key/value, it would be obvious to one of ordinary skill in the art to see the key value can be calculated by hashing the concatenation of the bucket and object ID, as taught by Wu [0049], thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 10, it is the non-transitory computer readable storage medium variant of claim 3 and is therefore rejected under the same rationale.
As per claim 17, it is the method variant of claim 3 and is therefore rejected under the same rationale.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber and Bhangria, in view of Xu et al (US 20160050148, hereinafter Xu).

As per claim 6, Barber did not disclose:
The apparatus of claim 1, the processor having further programmed instructions that: trigger a counter; and responsive to the counter being greater than the expiry duration, delete the bucket identifier.
However. Xu teaches:
The apparatus of claim 1, the processor having further programmed instructions that: trigger a counter; and responsive to the counter being greater than the expiry duration, delete the bucket identifier. (Xu [0060] – [0061]))
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Xu into that of Barber in order to add the bucket identifier to a data structure; and after the expiry duration, delete the bucket identifier from the data structure. Using a counter when dealing with expiration time is commonly known and used method in the field, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 13, it is the non-transitory computer readable storage medium variant of claim 6 and is therefore rejected under the same rationale.
As per claim 20, it is the method variant of claim 6 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196